         CASE 0:20-cv-02378-DWF-TNL Doc. 6 Filed 11/25/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Gene Rechtzigel,                                      Criminal No. 20-2378 (DWF/TNL)
 Gene for Congress,

                      Plaintiff,

 v.                                                                               ORDER

 Steve Simon, Office of Minnesota
 Secretary of State; Stella Mary Hegg,
 Office of Minnesota Secretary of State,
 MPA, Senior State Program
 Administrator; David Maeda, Office
 of Minnesota Secretary State; Minnesota
 State Canvassing Board, Secretary of State
 is responsible for requesting the
 participation of two state Supreme Court
 justices, and two district court judges;
 Ramsey County Election Office; Ramsey
 County Canvassing Board; and Ramsey
 County Attorney,

                      Defendants.


       On November 24, 2020, pro se Plaintiff Gene Rechtzigel filed a Complaint (Doc.

No. 1) and Motion for Temporary Restraining Oder (Doc. No. 2). In his motion for a

temporary restraining order, Plaintiff seeks an order preventing the State of Minnesota

Canvassing Board from certifying the results of the recent general election. Plaintiff,

however, has failed to comply with several procedural rules. First, under Federal Rule of

Civil Procedure 65, a court may issue a temporary restraining order “only on notice to the

adverse party.” If Plaintiff asks the Court to issue a temporary restraining order without

notice, Plaintiff must lay out specific facts in an affidavit or verified complaint showing
         CASE 0:20-cv-02378-DWF-TNL Doc. 6 Filed 11/25/20 Page 2 of 2




clearly that irreparable harm will occur before the adverse party can be heard and

Plaintiff (representing himself) must certify in writing his efforts to give notice and the

reasons why it should not be required. See Fed. R. Civ. P. 65(b)(1). Here, there is no

evidence that Plaintiff gave notice to Defendants of his motion or of any reasonable

efforts to give Defendants an opportunity to be heard. In cases involving an application

for a temporary restraining order, the parties sometimes give informal notice, such as a

phone call to the opposing party or that party’s counsel. There is no evidence that even

informal notice was given here. Second, Local Rule 7.1(d)(2) requires the moving party

to contact the judge’s courtroom deputy to obtain a hearing date and briefing schedule

before filing a motion for emergency injunctive relief. Plaintiff has not done so. The

Court has not received a phone call, email, or other communication of any kind.

       Based upon the record before the Court, and the Court being otherwise duly

advised in the premises, IT IS HEREBY ORDERED that Plaintiff’s Motion for

Temporary Restraining Order (Doc. No. [2]) is DENIED.


Dated: November 25, 2020                   s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                              2
